Citation Nr: 1637107	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for healed right scaphoid fracture with residual pain.

2.  Entitlement to an evaluation in excess of 10 percent for lumbar degenerative changes and strain. 



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1990 to January 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran's appeal initially included the issues of entitlement to service connection for migraine headaches, posttraumatic stress disorder (PTSD), and entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  However, in a January 2013 rating decision, the RO granted service connection for migraine headaches, major depressive disorder (claimed as PTSD and psychosis), and TDIU.   
The Veteran has not disagreed with the initial ratings or effective dates assigned; therefore, those matters are not in appellate status  Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In March 2016, the Veteran, through his representative, withdrew his hearing request in writing, indicating that he no longer wished to attend a hearing before the Board.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704  (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.




FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal with respect to the issues of entitlement to an increased evaluation for a healed right scaphoid fracture with residual pain and an increased evaluation for lumbar degenerative changes and strain, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204. 

The Veteran and his representative withdrew the appeal regarding the issues of entitlement to an increased evaluation for a healed right scaphoid fracture with residual pain and an increased evaluation for lumbar degenerative changes and strain, in a written statement received in June 2016.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to these issues, and it is dismissed.


ORDER

The appeal with regard to the issues of entitlement to an increased evaluation for a healed right scaphoid fracture with residual pain and an increased evaluation for lumbar degenerative changes and strain, is dismissed.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


